Citation Nr: 1716325	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, New York


THE ISSUE

Entitlement to a beginning date prior to July 21, 2011, for Dependents Educational Assistance (Chapter 35) benefits. 


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active Army service from August 1971 to November 1974, December 1990 to May 1991, July 1994 to July 1995, January 1996 to June 1996, and June 1999 to March 2000, as well as service in the Army Reserve.  The appellant is the Veteran's son. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision by the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.  

The appellant was scheduled for a VA Central Office hearing on July 5, 2016, and was provided written notification of the hearing in April 2016.  However, the appellant did not appear for the hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board notes that the appellant submitted a VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative") on May 12, 2013, but it does not identify and is not signed by a representative.  In addition, the appellant submitted correspondence in December 2012 indicating that he wished to be represented by both the Veterans of Foreign Wars and his father, the Veteran.  Neither the VA Form 21-22 nor the December 2012 correspondence is a valid appointment of a representative.  See 38 C.F.R. §§ 14.630, 14.631.  Accordingly, the Board requested clarification of representation in a January 2017 letter and stated that if a response was not received within 30 days, self-representation would be assumed.  As no response has been received, the Board assumes that the appellant wishes to represent himself.  


FINDINGS OF FACT

1.  In a July 21, 2011, rating decision, the Veteran was found to be permanently and totally disabled effective May 1, 2006, after the appellant's eighteenth birthday, but before his twenty-sixth birthday, and the appellant submitted an application for Chapter 35 educational assistance benefits on January 3, 2012.

2.  In a January 23, 2012, letter, the appellant was informed of his right to choose a Chapter 35 educational assistance benefits beginning date of either May 1, 2006, the effective date of the Veteran's permanent and total rating; August 9, 2011, the date of the letter informing the Veteran of VA's decision that he was permanently and totally disabled due to service-connected disabilities; or any date between those two dates.  The appellant was informed that if he did not make an election within 60 days, the beginning date for benefits would be July 21, 2011, the date of the rating decision establishing the permanent and total rating.

3.  The appellant did not respond with his choice of a beginning date of eligibility within the allotted 60 days, and a beginning date of July 21, 2011, was assigned.


CONCLUSION OF LAW

The criteria for a beginning date of eligibility prior to July 21, 2011, for Chapter 35 educational assistance benefits have not been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and to assist claimants in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The essential facts in this case are not in dispute, and there is no possibility that any additional notice or development would aid the appellant in substantiating this claim.  As the law, not the facts, is dispositive, the provisions regarding notice and development do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Where eligibility to receive educational assistance is derived from a veteran with a permanent and total disability, a child's period of eligibility may begin after that child's eighteenth birthday if VA first finds the veteran has a permanent and total disability after the child's eighteenth birthday, but before the child's twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2) (2016).

According to a rating decision dated July 21, 2011, the Veteran became permanently and totally disabled for VA purposes on May 1, 2006, and basic eligibility under Chapter 35 for the Veteran's dependents was established as of that date.  VA notified the Veteran of that decision in a letter dated August 9, 2011.  The appellant was born on March [REDACTED], 1984, and was 22 years old as of the effective date of the permanent and total award.  Thus, he was eligible to receive Chapter 35 educational assistance benefits, and he submitted an application for such benefits on January 3, 2012.

If the effective date of the permanent and total rating occurs after the child's eighteenth birthday, but before the child's twenty-sixth birthday, the child may elect the beginning date of the period of eligibility.  The child can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the permanent and total rating, or any date in between.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanently and totally disabled, or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2)(ii) (2016).

VA must provide written notice to certain eligible children informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and state that an election must be made within 60 days of the date of the written notice.  If the child does not make an election within 60 days of VA's written notice, the period of eligibility beginning date will be the date of VA's decision that the veteran had a permanent and total disability.  38 C.F.R. § 21.3041(i) (2016).

In a letter dated January 23, 2012, the appellant was notified of his eligibility to receive Chapter 35 educational assistance benefits.  He was informed of his right to choose a beginning date of May 1, 2006; August 9, 2011; or any date between those two dates.  He was also notified that if his election was not received by VA within 60 days of the date of the letter (i.e., by March 23, 2012), a beginning date of July 21, 2011, would be assigned.  

On February 12, 2012, VA received an Enrollment Certification form (VA Form 22-1999) from Jerusalem College of Technology showing that the appellant had been enrolled in a bachelor's degree program since February 2011.  On April 27, 2012, VA received by fax the appellant's election of an eligibility beginning date of January 2011.  

The appellant contends that his election was sent to VA by fax and mail on the date it was signed, February 23, 2012, well within 60 days of VA's written notice of eligibility.  The Veteran also submitted statements echoing the appellant's contentions.  However, there is no evidence that VA received appellant's election prior to April 27, 2012, more than one month after the 60-day period ended.  The appellant does not dispute this fact outright; rather, he argues that an exception should be made for the late receipt of his election, as he lives in Israel and sending mail there and back requires more time than is contemplated by the 60-day allotment.  

In consideration of appellant's argument, the Board carefully reviewed the correspondence contained in the claims file and notes that mail sent from Jerusalem, including documents mailed by the Veteran, the appellant, and the Jerusalem College of Technology, took between eight and seventeen days to arrive at VA.  In other words, it appears that 60 days should have been sufficient time for the appellant to receive his written notice of eligibility and submit his election of a beginning date in response.  Moreover, there is no indication, other than the statements of the appellant and the Veteran, that the appellant's election was actually mailed on February 23, 2012, or at all.  The only document from the appellant that reflects his election of an eligibility beginning date was the one faxed to VA on April 27, 2012, and again on May 6, 2012.  That document was never received by VA through the mail.    

The appellant also argues that the Enrollment Certification submitted by Jerusalem College of Technology on his behalf and received by VA on February 12, 2012, constitutes a timely election of an eligibility beginning date earlier than July 21, 2011.  However, the Enrollment Certification was submitted by the certifying official at Jerusalem College of Technology and not by the appellant.  Thus, it cannot be considered notification from the appellant of an eligibility beginning date.  In addition, the Enrollment Certification shows that the appellant was enrolled for courses from February 2011 to June 2011; August 2011 to September 2011; and October 2011 to January 2012.  Thus, a specific eligibility beginning date cannot be presumed based on the information contained in the Enrollment Certification.   

The law is clear and specific with regard to the provision of Chapter 35 benefits.  In the absence of evidence showing that VA received notification of an earlier election from the appellant within the allotted 60-day period, the Board finds that entitlement to an earlier beginning date for that benefit is not warranted.  The beginning date election process was clearly outlined in VA's letter dated January 23, 2012.  The letter clearly explained that the appellant must elect a beginning date and submit that information to the Regional Processing Office in Buffalo, New York, within 60 days of January 23, 2012, or else a beginning date of July 21, 2011, would be applied.  

In reaching this decision, the Board is sympathetic to the appellant's contentions.  Nevertheless, the Board lacks the discretion to award education benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against the appellant's claim, that claim must be denied.  There is no legal basis upon which to assign an earlier beginning date under the facts of this case.  The appellant's election of an earlier beginning date for educational assistance benefits was not received within 60 days of January 23, 2011, the date of written notification of eligibility.  Therefore, the beginning date of July 21, 2011, the date of the decision adjudicating the Veteran's permanent and total disability, was properly assigned.


ORDER

Entitlement to a beginning date prior to July 21, 2011, for Chapter 35 educational assistance benefits is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


